                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TROY LEE PERKINS,                                 )
    ID #1480826,                                  )
          Plaintiff,                              )
vs.                                               )   No. 3:16-CV-2437-M
                                                  )
LORIE DAVIS, et al.,                              )
          Defendants.                             )

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the material Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. The Court accepts Defendant’s objection that he is no longer at the Estelle

Unit, but that is not material.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, Plaintiff Pro Se’s Original Motion for Stay of Court Judgement; pursuant

to :F.R.A.P., Rule 8(1)(A), received on October 24, 2018 (doc. 66), is DENIED.

        SIGNED this 14th day of November, 2018.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
